 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is entered into this 4th day of January
2010 (“Effective Date”) by and between Sun Bancorp, Inc. (the “Company”) with
its primary place of business headquartered in Vineland, New Jersey and Dan
Chila (“Consultant”).

 

WHEREAS, the Consultantpresently serves the Company as its Executive Vice
President and Chief Financial Officer (“Position”); and

 

WHEREAS, the Consultant has previously announced his resignation from such
Position effective December 31, 2009 (“Employment Termination Date”); and

 

WHEREAS, the Company recognizes the specialized knowledge and expertise of the
Consultant related to the business affairs and financial statements and records
of the Company and wishes to engage the Consultant to assist the Company in the
preparation and review of the Company’s financial statements for the fiscal
year-ending December 31, 2009, the related Annual Report to Shareholders and the
Annual Report on Form 10-K to be filed in March 2010 with the Securities and
Exchange Commission and related matters (collectively, “Financial Reports”);

 

WHEREAS, theConsultant and the Company desire to enter into a consulting
relationship upon the terms and conditions hereinafter contained.

 

NOW, THEREFORE, in consideration of the covenants and terms contained in this
Agreement as set forth herein and of the mutual benefits accruing to Company and
to the Consultant from the consulting relationship to be established between the
parties as set forth in the terms of this Agreement, the Company and the
Consultant, intending to be legally bound, hereby agree, as follows:

 

1.

Consulting Relationship

 

Effective as of January 4, 2010 (“Commencement Date”), the Company hereby
retains Consultant, and Consultant hereby agrees to be retained by Company, as
an independent contractor, and not as an employee, with such duties and
responsibilities set forth at Section 2 herein during the Term (as defined in
Section 5) of this Agreement.

 

2.

Consulting Service

 

Consultant agrees that during the Term of this Agreement:

 

 

A.

Consultant will devote his best efforts to such position as consultant and an
independent contractor to the Company, and he will perform such duties and
furnish advice and assistance to the Company from time to time as requested by
the Company's President, Chief Financial Officer, Chief Accounting Officer or

 

1

 



--------------------------------------------------------------------------------

Chief Operating Officer (collectively, “Senior Management”). The Consultant
shall be available to assist the Company as requested by Senior Management,
during the Term to offer consultation, advice, assistance or to perform other
activities concerning the general business, accounting, financial reporting and
records of the Company and the Bank to facilitate the timely completion of the
Company’s and the Bank’s audited financial statements for fiscal year ending
December 31, 2009, the preparation of the Company’s Annual Report to
Shareholders and Annual Report on Form 10-K, and the transition of a new chief
financial officer. The Consultant shall be acting in the capacity as an
independent contractor, and not as an officer or employee of the Company. The
Consultant shall not be subject to the direct control or supervision of the
Senior Management of the Company with respect to the time spent, research
undertaken, or procedures followed in the performance of consulting services
rendered hereunder.

 

 

B.

Consultant shall exercise a reasonable degree of skill, prudence and care in
performing the services referred to in Section 2.A. above;

 

 

C.

Nothing contained in this Agreement shall limit or restrict the Consultant from
serving as an employee, officer or director of other companies or entities, and
the Consultant may provide consulting services for other companies or
organizations; provided that such activities do not conflict with the services
and activity that the Consultant is rendering to the Company or any of its
subsidiaries or the services or activities of the Company and its subsidiaries;
Notwithstanding the foregoing, nothing herein shall be deemed to waive or limit
the restrictions or limitations on the future behavior or activities of the
Consultant as set forth in the Separation Agreement and Release between the
Company and the Consultant, dated August 17, 2009 (“Separation Agreement”).

 

 

D.

Consultant shall be available to render such consulting services to the Company
under this Agreement during the Term of this Agreement. Consultant shall not be
obligated to render any services under this Agreement during such period when he
is unable to do so due to illness, disability or injury;

 

 

E.

Consultant shall be available for service hereunder upon receipt of not less
than five (5) business days' written notice from the Company; and

 

 

F.

Consultant shall not enter into agreements or make commitments on behalf of the
Company without prior written consent or approval of the Company or its Senior
Management.

 

3.

Compensation

 

 

A.

The Company agrees to pay Consultant for his services performed under this
Agreement and for his commitments and agreements as contained herein, a monthly

 

2

 



--------------------------------------------------------------------------------

retainer of $30,000 for each of the months (January 2010, February 2010 and
March 2010) during the Term of this Agreement. Such retainer will be paid
directly to the Consultant on the first business day of each such month. The
parties agree that Consultant shall not be entitled to participate in or receive
benefits under any Company programs maintained for its employees with respect to
services rendered under this Agreement; During the Term of the Agreement,
Consultant acknowledges that he is not covered by any worker compensation policy
or program maintained by the Company. Consultant acknowledges that all
compensation paid in accordance with this Agreement will be reported to the
Internal Revenue Service on IRS Form 1099, not on IRS Form W-2. Any compensation
received under this Agreement shall not impact any compensation being received
or that may be received in the future related to the Consultant’s prior service
as an employee of the Company. Payment for services rendered by the Consultant
shall be made by the Company within thirty days of the end of each month during
the Term.

 

 

B.

The Company hereby agrees to reimburse the Consultant for all reasonable
expenses incurred by the Consultant on behalf of and with the consent of the
Company, provided that the Consultant shall furnish appropriate documentation of
such expenses and receives prior approval of such expenses. The Company shall
reimburse Consultant up to $2,500 for legal fees incurred by Consultant in
connection with the negotiation and execution of the Agreement, upon
presentation of proof of payment of such fees by Consultant.

 

4.

Other Conditions

 

Consultant shall have no supervisory authority over any employee or officer of
Company, nor shall Company be required in any manner to implement any plans or
suggestions Consultant may provide.

 

5.

Term and Termination

 

The term of this Agreement shall begin on January 4, 2010 and shall continue
until March 31, 2010 (“Term”), unless otherwise terminated in accordance with
the provisions set forth below.

 

 

A.

Termination for Cause. The Company may terminate this Agreement at any time for
“Just Cause.”. Termination for “Just Cause” shall be defined as: (i) If the
Consultant shall have engaged in conduct involving fraud, deceit, personal
dishonesty, or breach of fiduciary duty; (ii) If the Consultant shall have
violated any banking law or regulation, memorandum of understanding, cease and
desist order, or other agreement with any banking agency having jurisdiction
over the Company which, in the judgment of the Board, has adversely affected, or

 

3

 



--------------------------------------------------------------------------------

may adversely affect, the business or reputation of the Company as determined by
the Board; (iii) If the Consultant shall have become subject to continuing
intemperance in the use of alcohol or drugs which has adversely affected, or may
adversely affect, the business or reputation of the Company as determined by the
Board; (iv) If the Consultant shall have filed, or had filed against him, any
petition under the federal bankruptcy laws or any state insolvency laws; or (v)
If any banking authority having supervisory jurisdiction over the Company, or
its subsidiaries, initiates any proceedings against the Consultant.

 

 

B.

Notwithstanding anything herein to the contrary, this Agreement may be
terminated by the Company or the Consultant at any time prior to the expiration
of its Term upon not less than thirty calendar days prior written notice to the
other party.

 

 

C.

Disability or Death. In the event of the Disability or death of the Consultant,
the Agreement shall terminate without further action by the Company; provided
that the Company shall be obligated to pay the Consultant (or his estate) for
any periods of work performed prior to Disability or death of the Consultant.

 

6.

Confidential Business

 

Consultant, during the Term of the Agreement, will not, without the express
written consent of Company, directly or indirectly communicate or divulge to, or
use for his own benefit or for the benefit of any other person, firm,
association, or corporation, any trade secrets, proprietary data or other
confidential information communicated to or otherwise learned or acquired by
Consultant from the Company while serving as a consultant, except that
Consultant may disclose such matters to the extent that disclosure is
(a) requested by the Company or (b) required by a court or other governmental
agency of competent jurisdiction.

 

7.

Independent Contractor

 

The parties hereto agree and acknowledge that the relationship between Company
and Consultant shall be that of an independent contractor and not that of
employer-employee, master-servant or principal-agent. Nothing in this Agreement,
or its implementation, shall be construed to be to the contrary.

 

8.

Complete Agreement

 

This Agreement, and any attachments or exhibits appended hereto, shall represent
the complete Agreement between Company and Consultant concerning the subject
matter hereof and supersedes all prior agreements or understandings, written or
oral. No attempted modification or waiver of any of the provisions hereof shall
be binding on either party unless made in writing and signed by both Consultant
and Company.

 

4

 



--------------------------------------------------------------------------------

9.     Notices

 

Any notice required or permitted to be given hereunder shall be in writing and
shall be effective three business days after it is properly sent by registered
or certified mail, if to the Company to the President at the administrative
offices of the Company, or if to Consultant to the address set forth beneath his
signature to this Agreement, or to such other address as either party may from
time to time designate by notice.

 

10.

Assignability

 

This Agreement may not be assigned by either party without the prior written
consent of the other party, except that no consent is necessary for the Company
to assign this Agreement to a corporation succeeding to substantially all the
assets or business of the Company whether by merger, consolidation, acquisition
or otherwise. This Agreement shall be binding upon Consultant, his heirs and
permitted assigns and the Company, its successors and permitted assigns.

 

11.

Severability

 

Each of the sections contained in this Agreement shall be enforceable
independently of every other section in this Agreement, and the invalidity or
non-enforceability of any section shall not invalidate or render non-enforceable
any other section contained herein. If any section or provision in a section is
found invalid or unenforceable, it is the intent of the parties that a court of
competent jurisdiction shall reform the section or provisions to produce its
nearest enforceable economic equivalent.

 

12.

Governing Law.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the United States where applicable and
otherwise by the substantive laws of the State of New Jersey. Notwithstanding
anything herein to the contrary, any payments made to Consultant pursuant to the
Agreement, or otherwise, shall be subject to and conditioned upon compliance
with 12 USC §1828(k) and any regulations promulgated thereunder.

 

13.

Section 409A Compliance.

 

A.        Notwithstanding anything herein to the contrary, the Company shall
make reasonable efforts to administer the Agreement and make payments hereunder
in a manner that is not deemed to be contrary to the requirements set forth at
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
regulations and notices promulgated thereunder such that any payments made would
result in the requirement for the recipient of such payments to pay additional
interest and taxes to be imposed in accordance with Section 409A(a)(1)(B) of the
Code; provided, however, the Company shall not have any responsibility to the
Consultant or any beneficiary(ies) with respect

 

5

 



--------------------------------------------------------------------------------

to any tax liabilities that may be applicable to any payments made under the
Agreement, whether such tax liabilities are applicable to compliance with
Section 409A of the Code or otherwise.

 

B.        If any provision of the Agreement shall be determined to be
inconsistent with the requirements of Section 409A of the Code, then, the
Agreement shall be construed, to the maximum extent possible, to give effect to
such provision in a manner consistent with Section 409A of the Code, and if such
construction is not possible, as if such provision had never been included.

 

C.        “Termination of Service” as a Consultant shall have the same meaning
as “separation from service”, as that phrase is defined in Section 409A of the
Code (taking into account all rules and presumptions provided for in the Section
409A regulations).

 

 

D.

For purposes of this Agreement, “Disability” means the total and permanent
disability of the Consultant within the meaning of the Social Security Act.

 

 

E.

As a result of the Consultant and the Company entering into this Agreement, the
parties agree that the Separation Payment (and any other payments coincident
with such Termination of Service) under paragraph three (3) of the Separation
Agreement shall not be first payable until April 1, 2010, and will be paid to
the Consultant as of the first regularly scheduled payroll date for Sun National
Bank occurring on or immediately following April 1, 2010.

 

6

 



--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

SUN BANCORP, INC. (“COMPANY”)

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas X. Geisel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Dan Chila

 

 

 

Dan Chila, Consultant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 



 